On Application for Rehearing.
BREAUX, C. J.
The court has toiled through this case and considered with its best attention the issues presented.
The plaintiffs complain, and in their application for a rehearing ask us to reopen the case and grant a rehearing.
The defendants and warrantors also ask for a rehearing.
This, in our view, we must decline. The court, after reconsidering all the issues, found no good ground for a rehearing.
The parties have in their application asked to have reserved certain rights they claim.
They will be reserved to the extent hereinafter stated.
The opinion of each member of the court remains unchanged, and is not in the least modified. The reservation is made with that condition, and is subject to the respective views heretofore expressed in the decision and in the opinions of the minority.
In plaintiffs’ brief applying for a rehearing, they aver that a consent was entered into ; also that a reservation was made in the district court in their behalf as relates to the 2i/128 of North Buckhall plantation. They ask that their right be reserved to sue for this 21/i2s interest in North Buckhall plantation.
The right is reserved without the expression on the part of the court of any opinion for or against the proposition involved.
The rights of all parties in interest to a full defense against the said claim are also reserved.
Now, as relates to defendants: In their application, it is alleged that the amount allowed for rent since the institution of the suit up to final trial should not have been allowed, and that the matter should be left open.
The application in this respect is granted, without adding or taking anything from the asserted right.
Two sums, namely, $1,600 and $2,200, cover all rents up to the date of the judgment rendered in the lower court; that is, we limit our judgment for rent up to the time suit was brought, and leave open the right as to subsequent years.
The case has been fully argued. The court, for that reason, enters the foregoing reservation, without granting a rehearing, as there is not the least necessity for further argument.
The application of plaintiffs for rehearing is refused; also that of defendants and warrantors.